DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
This office action is responsive to the amendment filed on 7/21/2021. As directed by the amendment: claims 102, 115, 116, 130  have been amended; claims 1-101, 105-106, 110-111 and 120 have been canceled; and claims 103, 104, 112, 113, 117, 121, 122, 126-128, 134, 137 and 138 previously withdrawn and new claim 141 has been added. Thus, currently only claims 102, 107-109, 114-116, 118-119, 123-125, 129-133, 135,136 and 139-141 are under consideration for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 102, 107-109, 114, 116 and 141 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 102, the claim recites “a first plurality of fibers comprising collagen; a second plurality of fibers comprising oxidized regenerated cellulose; a plurality of supporting fibers configured to overlap and intersect at least a portion of the first plurality of fibers and the second plurality of fibers, the plurality of supporting fibers adapted to provide structural support to the mesh; wherein at least a portion of the first plurality of fibers are positioned to intersect at least a portion of the second plurality of fibers and form the mesh comprises a plurality of openings positioned between the first plurality of fibers,  the second plurality of fibers, and the plurality of supporting fibers”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
second plurality of fibers comprising oxidized regenerated cellulose” and “a plurality of supporting fibers configured to overlap and intersect at least a portion of the second plurality of fibers”, and also “a plurality of openings positioned between the first plurality of fibers,  the second plurality of fibers, and the plurality of supporting fibers” as claimed.
The claims 107-109 and 114 are also rejected based on dependency upon a rejected claim.
Regarding claim 116, the claim recites the limitation of “wherein at least a portion of the plurality of supporting fibers is disposed within the plurality of collagen fibers”, and there is no support for this limitation.
Regarding claim 141, the claim recites the limitation “the plurality of collagen fibers and the plurality of supporting fibers form a single layer of fibers”, and it is noted that [0055] of the specification merely disclose a mesh 314 and a plurality of collagen fibers 326 and a plurality of supporting fibers 338 may be formed into the non-woven mesh 314, thus fails to provide support for “the plurality of collagen fibers and the plurality of supporting fibers form a single layer of fibers” as claimed. Moreover, [0051] of the specification discloses that “a collagen fiber 226 is between adjacent supporting fibers 238 to form a first layer of fibers 226, 238. A second layer of fibers 227, 239 having a similar makeup to the first layer of fibers 226, 238 may be woven with the first two layers: first layer of fibers (226,228) and second layer of fibers (227,229), thus appear to contradict to the limitation of “the plurality of collagen fibers and the plurality of supporting fibers form a single layer of fibers” as claimed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 115, 116, 118, 119, 123-125, 129 and 141 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 115, the term “about 0.2 mm²” and “about
Regarding claim 116, the limitation of “wherein at least a portion of the plurality of supporting fibers is disposed within the plurality of collagen fibers” is unclear as to how a portion of a (first) plurality of fibers is disposed within (?) a plurality of another  (second) fibers (are first fibers inside second fibers?)
Regarding claims 123-125, each claim depends on the claim 120 (which has been cancelled) therefore render the scope of the claims unclear and indefinite. For the purpose of examination, the claims are interpreted as depending on claim 115.
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claims 115, 116, 118-119, 123-125, 129-133, 135-136 and 139-141 are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. (US 2007/0225663) in view of Greenhalgh et al. (US 2010/0094404) and Hodgkinson (US 2014/0114267), and further in view of Bonnefin et al. (WO 2013079947 A1)
Regarding claim 115, Watt et al. discloses a mesh 4 (figs. 1 and 3, “wound dressing” comprising “screen 4”, see [0009] and [0076]) for modulating proteases (see [0013] and [0042]) in a negative pressure therapy system (“vacuum therapy”, see abstract), comprising: 
a plurality of collagen fibers (“fibrillar collagen”, see [0076]); and 
a plurality of supporting fibers adapted to provide structural support to the mesh (“support layers”, see [0035]; and  “at least one support body for the active layer. The textile, mesh, foam or gauze. Optionally textile fibers from the support body may extend into the active layer(s)”, see [0036])
Watt et al teaches that the plurality of support textile fibers may extend into the collagen active layer(s), but does not disclose that the plurality of supporting fibers configured to overlap and intersect at least a portion of the plurality of collagen fibers; and the mesh comprises a plurality of openings positioned between the plurality of collagen fibers and the supporting material, wherein the plurality of openings have an average area between about 0.2 mm² and about 20 mm² to permit a flow of negative pressure through the mesh. 
However, Greenhalgh et al. teaches medical patches having at least one collagen fiber which can be arranged in a fiber mesh pattern of intersecting segments over at least a major length of a polymeric film that embeds or encases the at least one collagen fiber and extends over interstitial spaces defined by the fiber mesh pattern (see [0010]), wherein the patches may also include a polymeric film with the fiber(s) embedded therein that extends over the interstitial spaces (see [0014])
Moreover, Hodgkinson teach a similar medical device (“meshes”, “wound dressing”, see [0030]) and fig. 1) for use in a negative pressure therapy (see “vacuum pump 40” in fig. 2 and [0051]), comprising a plurality of fibers comprising first and second sets of fibers interconnecting each other to form substrate 12 (see fig. 1), wherein a plurality of openings 14 positioned between the plurality of the first and second sets of fibers (fig. 1). 

Furthermore, with respect to “wherein the plurality of openings have an average area of between about 0.2 mm² and about 20 mm²  to permit a flow of negative pressure through the mesh”, Hodgkinson  already teaches wherein a plurality of openings 14 positioned between the plurality of the first and second sets of fibers (fig. 1), and Bonnefin et al teach a wound dressing for use in a vacuum therapy (see abstract), wherein the wound dressing comprising an open structure comprising a yarn comprising gel-forming filaments or fibres (see abstract) intersect each other (see fig. 7), the structure having “pores or holes” (openings) to enable the underlying tissue to feel the effects of tissue strain (line 4, p. 2) and “strain imposed on the tissue by the vacuum is believed to stimulate new tissue growth and assist healing” (line 26-27, p. 2).  Bonnefin 2  to 5.0 mm2 (line 32-34, p. 3).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the plurality of openings, such that the openings have an average area of between 0.2 mm2  and 20 mm2 to permit a flow of negative pressure through the mesh,  as suggested and taught by Hodgkinson and Bonnefin et al., for the purpose of improving fluid absorption and interaction with cells and biologic molecules by wicking away excess fluid, improving pooling of coagulation and growth factors near a wound site, and improving favorable host tissue interactions leading to infiltration and attachment of cell types important to wound healing (see Hodgkinson’s [0004]) and providing suitable pores or opening that enable the underlying tissue to feel the effects of tissue strain (Bonnefin’s line 4, p. 2) thereby stimulating new tissue growth and assist healing (Bonnefin’s line 26-27, p. 2).
Regarding claim 116, as best understood, Watt et al. discloses wherein at least a portion of the plurality of supporting fibers is disposed within the plurality of collagen fibers (“textile fibers from the support body may extend into the active layer(s). The textile layer may be woven or nonwoven, and can be folded or multiple to provide adequate packing. Such layers provide structural integrity to the active layer”, see [0036])
Regarding claims 118, Greenhalg et al. disclose wherein the plurality of collagen fibers have a diameter of less than 1 mm (the at least one collagen fiber may have a diameter when dry of between about 0.05 mm to about 0.2 mm, see [0011]-[0012]).
Regarding claim 119, Watt et al. does not disclose wherein the collagen fibers have a collagen content between about 10% and about 50% of the total material of the collagen fiber. However, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Watt et al‘s reference, such that the collagen fibers have a collagen content between about 10% and about 50% of the total material of the collagen fiber, for the purpose of providing a suitable filter to ensure that growth factors are retained at the wound site, while allowing for efficient removal of wound exudate effectively concentrating the growth factors which would otherwise be removed from the wound (see [0025]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claims 123-125, as best understood, Watt et al. disclose wherein the supporting fibers are water soluble and biodegradable  (“screen structure may comprise synthetic bioabsorbable polymers”, see [0022]);  wherein the collagen fibers and supporting fibers are non-woven (“non-woven scrim envelope”, see [0078] and “textile layer may be nonwoven”, see [0036])
Regarding claim 129, Watt et al discloses further comprising a plurality of oxidized regenerated cellulose fibers, but does not disclose that the ORC fibers intersecting the collagen fibers. However, Hodgkinson teach a similar medical device (“meshes”, “wound dressing”, see [0030]) and fig. 1), comprising a first plurality of fibers and a second plurality of fibers (see first and second sets of fibers interconnecting each other to form substrate 2 in fig. 1), wherein at least a portion of the first plurality of fibers 
 Regarding claim 130, Watt et al. disclose a negative-pressure system (fig. 1, see abstract) for modulating proteases in a tissue site see [0013] and [0042]), comprising: 
a modulating layer 4 (fig. 1) comprising a plurality of collagen fibers (“fibrillar collagen”, see [0076]); and a plurality of supporting fibers adapted to provide structural support to the mesh (“support layers”, see [0035]; and  “at least one support body for the active layer. The support body may, for example, comprise a layer of textile, mesh, foam or gauze. Optionally textile fibers from the support body may extend into the active layer(s)”, see [0036])
a manifold 7 (fig. 2, “manifold 7”, see [0079]) configured to be positioned adjacent the modulating layer; and 
a cover 1 (fig. 1, “cover sheet 1”, see [0076]) configured to be positioned over the manifold 7 and the modulating layer 4 to form a sealed space around the tissue site (fig. 1).

However, Greenhalgh et al. teaches a medical patch or modulating layer having at least one collagen fiber which can be arranged in a fiber mesh pattern of intersecting segments over at least a major length of a polymeric film that embeds or encases the at least one collagen fiber and extends over interstitial spaces defined by the fiber mesh pattern (see [0010]), wherein the patch may also include a polymeric film with the fiber(s) embedded therein that extends over the interstitial spaces (see [0014])
Moreover, Hodgkinson teach a similar medical device (“meshes”, “wound dressing”, see [0030]) and fig. 1) for use in a negative pressure therapy (see “vacuum pump 40” in fig. 2 and [0051]), comprising a plurality of fibers comprising first and second sets of fibers interconnecting each other to form substrate 12 (see fig. 1), wherein a plurality of openings 14 positioned between the plurality of the first and second sets of fibers (fig. 1). 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Watt et al‘s reference, such that the plurality of supporting fibers configured to overlap and intersect at least a portion of the plurality of collagen fibers; and the modulating layer comprises a plurality of 

Furthermore, Bonnefin et al teach a wound dressing for use in a vacuum therapy (see abstract), wherein the wound dressing comprising an open structure comprising a yarn comprising gel-forming filaments or fibres (see abstract), the structure having “pores or holes” (openings) to enable the underlying tissue to feel the effects of tissue strain (line 4, p. 2) and “strain imposed on the tissue by the vacuum is believed to stimulate new tissue growth and assist healing” (line 26-27, p. 2).  Bonnefin et al also teach that acceptable strain is placed on wound where the structure preferably has a pore size of between 0.5 mm2  to 5.0 mm2 (line 32-34, p. 3).
 Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Watt et al‘s reference, such that that the modulating layer comprises a plurality of openings positioned between the plurality of collagen fibers, the plurality of openings have an average area of between about 0.2 mm2  and about 20 mm2 to permit a flow of negative pressure through the modulating layer,  as suggested and taught by Hodgkinson and Bonnefin et al., for the 

Regarding claims 131-132, Watt et al discloses  further comprising a negative-pressure interface 6 (fig. 2) adapted to be fluidly coupled to the manifold 7 through the cover 1 (figs. 1-2); and a negative-pressure source (“to vac”, see figs. 1-2) configured to be fluidly coupled to the manifold to provide negative pressure to the sealed space (see [0079]).
Regarding claim 133, Bonnefin et al also teach that acceptable strain is placed on wound where the structure preferably has a pore size of between 0.5 mm2  to 5.0 mm2 (line 32-34, p. 3), thus appears to suggest that  the openings of the plurality of openings have an average effective diameter between 0.5 mm and 5 mm to permit the flow of negative pressure through the modulating layer.
Regarding claim 135, Greenhalg et al.  disclose wherein the plurality of collagen fibers have a diameter of less than 1 mm (the at least one collagen fiber may have a diameter when dry of between about 0.05 mm to about 0.2 mm, see [0011]-[0012]).
Regarding claims 136 and 139, Watt et al. disclose wherein the supporting material comprises supporting fibers (“textile fibers from the support body”, see [0036]); 
Regarding claim 140, Watt et al discloses further comprising a plurality of oxidized regenerated cellulose fibers, but does not disclose that the ORC fibers intersecting the collagen fibers. However, Hodgkinson teach a similar medical device (“meshes”, “wound dressing”, see [0030]) and fig. 1), comprising a first plurality of fibers and a second plurality of fibers (see first and second sets of fibers interconnecting each other to form substrate 2 in fig. 1), wherein at least a portion of the first plurality of fibers are positioned to intersect at least a portion of the second plurality of fibers (see first and second sets of fibers intersecting each other in fig. 1). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Watt et al‘s reference, such that the ORC fibers  intersecting the collagen fibers, as suggested and taught by Hodgkinson, for the purpose of improving fluid absorption and interaction with cells and biologic molecules by wicking away excess fluid, improving pooling of coagulation and growth factors near a wound site, and improving favorable host tissue interactions leading to infiltration and attachment of cell types important to wound healing (see [0004])
Regarding claim 141, Watt et al. as modified now would have the screen 4 (single layer as shown in fig. 1, see [0076]) comprising a mixture of the plurality of collagen fibers and the plurality of supporting fibers to form a single layer of fibers (see fig. 1).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 115-116, 118-119, 123-125, 129-133, 135-136 and 139-141 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,076,587 in view of Watt et al, Hodgkinson, Greenhalgh et al.  and/or Bonnefin et al.   Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 10,076,587 in view of Watt et al, Hodgkinson, Greenhalgh et al.  and/or Bonnefin et al.  teach essentially all the claimed features (see discussion above). 
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been fully considered but are moot in view of the new ground of rejection with additional reference Greenhalgh et al.  (see full discussion above)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG D THANH/Primary Examiner, Art Unit 3785